Citation Nr: 0027807	
Decision Date: 10/20/00    Archive Date: 10/26/00

DOCKET NO.  97-23 744A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.

2.  Entitlement to an increased (compensable) evaluation for 
left testicular atrophy.

3.  Entitlement to special monthly compensation based on loss 
of use of a creative organ.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia A. Boston, Counsel


INTRODUCTION

The veteran served on active duty from April 1981 to April 
1984.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a February 1997 rating 
decision from the New York, New York, Regional Office (RO).  
That determination denied service connection for a 
psychiatric disorder.  That determination also confirmed the 
noncompensable evaluation in effect for left testicular 
atrophy.  That determination further denied special monthly 
compensation based on loss of use of a creative organ.  The 
veteran perfected a timely appeal to all of the issues.

The veteran was afforded a videoconference hearing at the RO 
before a veterans law judge in Washington, D.C., in July 
2000.  The veterans law judge who held the hearing is making 
the decision in this case and is the signatory to this 
decision.


FINDINGS OF FACT

1.  There is competent medical evidence that indicates that 
the veteran's current psychiatric disorder may have had its 
onset during his period of active service.

2.  The veteran's claim is plausible.


CONCLUSION OF LAW

The claim of entitlement to service connection for a 
psychiatric disorder is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C. § 5107(a), the 
Department of Veterans Affairs (VA) has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision holding 
that VA cannot assist a claimant in developing a claim, which 
is not well grounded.  Morton v. West, 12 Vet. App. 477 (July 
14, 1999), req. for en banc consideration by a judge denied, 
No. 96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability. Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table).  Where the determinative issue involves medical 
causation or etiology, or a medical diagnosis, competent 
medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  Epps, 126 F.3d at 
1468.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease in line of duty.  38 U.S.C.A. § 1131.  
Furthermore, service connection will be granted for a 
psychosis, if it is manifested to a compensable degree within 
one year of discharge from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The veteran contends, in essence, that he suffers from a 
psychiatric disorder as a result of the jeep accident, which 
occurred during his period of active service.

The Board observes that, although some of the veteran's 
service medical records have not been associated with the 
claims folder, of record is the report of a November 1996 VA 
psychiatric examination, in which the examiner concluded that 
the veteran had a diagnosis of generalized anxiety disorder.  
At that time, the veteran reported that he was involved in a 
jeep accident while he was in the Army.  He stated that the 
jeep that he was driving turned over and it ended in a 
ravine.  He mentioned that he lost consciousness; that he was 
hospitalized for over a week; and that since that time, he 
has been very nervous.

The veteran testified at a RO hearing in November 1997 that 
he was involved in a jeep accident on Christmas Eve in 1983 
while he was in Germany during active service.  He stated 
that he was knocked out from the jeep; that he woke up in a 
German hospital; and that he has suffered from a psychiatric 
disorder since that time.

According to the report of a VA psychiatric examination 
performed in January 1998, the examiner concluded that the 
veteran had a diagnosis of generalized anxiety disorder.  The 
examiner also concluded that the veteran's anxieties and 
phobias were probably directly related to the jeep accident, 
but not specifically related to the later injury to his 
testicle, except as this may have increased his overall since 
of vulnerability (i.e. the injury to the testicle occurred 
two to three months after the jeep accident).  At that time, 
the veteran reported that he was involved in a jeep accident 
in Germany in 1984; that he was knocked unconscious and 
"busted testicle."

In a VA medical statement dated in July 2000, the examiner 
certified that the veteran was seen at the Brooklyn VA 
Medical Center, after having reviewed the compensation and 
pension examination which he performed in November 1996 and 
the examination performed by another VA physician in January 
1998.  It was the examiner's opinion that the veteran's 
psychiatric symptoms, which persist, were most likely related 
to the jeep accident, that occurred while he was serving in 
the Army.  The examiner stated that the fact that there was 
no record of treatment in the service for a nervous disorder 
could be explained by the fact that the accident occurred 
only three months prior to his discharge from the military 
and the symptoms became apparent only after his discharge.

The veteran testified at a hearing before a veterans law 
judge at the RO in July 2000 that he was involved in a jeep 
accident while stationed at the 135th Armory in Erlangen, 
Germany, on Christmas Eve in December 1983.  He stated that 
he hit black ice while he was in a jeep, which was guarding 
the Czechoslovakia borderline for the 11th Calvary.  He 
reported that the jeep tipped over; that he was knocked 
unconscious with full ammunition and gasoline on him; that 
the jeep was upside down with the wheels up in the air; that 
some civilian fellas pulled him from the jeep; that he found 
out everything that had happened when he got up; that the 
civilian fellas took him to a military hospital in Erlangen, 
Germany; and that the front of the jeep was totally wrecked.

In light of the January 1998 and July 2000 VA medical 
opinions that the veteran's current psychiatric disorder is 
probably directly related to the jeep accident, which 
occurred while he was serving in the Army, the Board finds 
that the veteran has presented a plausible claim for service 
connection for a psychiatric disorder.  Accordingly, the 
claim is well grounded.


ORDER

The claim of entitlement to service connection for a 
psychiatric disorder is well grounded.  To this extent only, 
the appeal is granted.


REMAND

Because the claim of entitlement to service connection for a 
psychiatric disorder is well grounded, VA has a duty to 
assist the appellant in developing facts pertinent to the 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 
(1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
Therefore, further factual development is required.

The veteran testified at his hearing in July 2000 that he was 
taken to a military hospital in Erlangen, Germany, following 
his jeep accident in December 1983 during active service.  
However, a review of the service medical records reflects 
that the complete records may not be on file.  Significantly, 
the clinical records of hospital treatment in December 1983 
are not of record.  Clinical records are not stored in the 
same place as individual service medical records, and may yet 
be found.  See VA Adjudication Procedure Manual M21-1, Part 
III, par. 4.17e.

Additionally, conflicts in the medical evidence as to the 
etiology of the claimed psychiatric disorder must be 
resolved.  Littke v. Derwinski, 1 Vet.App. 90 (1990).

Moreover, the veteran's contentions regarding the increase in 
severity of his service-connected left testicular atrophy 
disability constitutes a plausible or well-grounded claim.  
Proscelle v. Derwinski, 2 Vet.App. 629 (1992).  Therefore, VA 
has a statutory obligation to assist him in the development 
of his claim.  38 U.S.C.A. § 5107 (West 1991).

It is significant to note that, during his personal hearing 
in July 2000, the veteran testified that he underwent a 
sonogram at the VA medical facility in Brooklyn, New York, in 
January 1998 in conjunction with his evaluation for his 
service-connected left testicular atrophy disability.  
However, this record is not on file.  Any such records that 
may be available could be of probative value in determining 
the veteran's claim.  The Board believes that the RO should 
attempt to secure these records, or copies thereof, for 
association with his claims folder.  When the VA is put on 
notice prior to the issuance of a final decision of the 
possible existence of certain records and their relevance, 
the Board must seek to obtain those records before proceeding 
with the appeal.  Murincsak v. Derwinski, 2 Vet.App. 363, 370 
(1992).

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following:

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all VA and 
private medical records pertaining to 
current treatment for the disabilities in 
issue.

2.  The RO should request the NPRC to 
conduct a search for any additional 
service medical records, to include the 
inpatient clinical records pertaining to 
the veteran's treatment at a military 
hospital in Erlangen, Germany, in 
December 1983.

3.  The RO should request the VA medical 
facility in Brooklyn, New York, to 
furnish copies of any additional medical 
records covering the period from December 
1997 to the present.  This should 
include, if possible, the veteran's 
sonogram at the VA Medical Center in 
Brooklyn, New York, in January 1998

4.  A VA examination should be conducted 
by a psychiatrist for the purpose of 
ascertaining the nature and etiology of 
any psychiatric disorder.  The claims 
folder should be made available to the 
examiner in conjunction with the 
examination.  All testing deemed 
necessary should be performed.  Following 
the examination, it is requested that the 
examiner render an opinion as to whether 
it is as least as likely as not that any 
psychiatric disorder diagnosed is 
causally related to the veteran's period 
of active duty, to include any inservice 
jeep accident in December 1983.  The 
examiner's attention is directed to the 
report of a VA psychiatric examination 
performed in January 1998 and the VA 
medical statement dated in July 2000.  A 
complete rationale for any opinion 
expressed should be included in the 
examination report.

5.  The veteran should be scheduled for a 
VA urological examination to determine 
the nature and severity of his service-
connected left testicular atrophy.  The 
claims folder should be made available to 
the examiner in conjunction with the 
examination.  All testing deemed 
necessary should be performed.  The 
examiner should express an opinion as to 
whether the veteran has "complete" 
atrophy of one or both testes.  The 
examiner should also express an opinion 
as to the degree of testicular atrophy of 
the left testis as compared to the right 
in terms of diameters as well as his 
clinical findings as to the alteration of 
consistency of the affected left 
testicle.  His attention should be 
specifically directed to the provisions 
of 38 C.F.R. § 3.350 (1999) so that he is 
aware of exactly what must be medically 
addressed on examination.

6.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
aforementioned development action has 
been conducted and completed in full.  If 
any development is incomplete, including 
if all requested medical records have not 
been obtained, or each requested 
examination does not include all opinions 
requested, appropriate corrective action 
is to be implemented.

7.  After the development requested above 
has been completed to the extent 
possible, the RO should readjudicate the 
issues in appellate status, to include 
consideration of 38 C.F.R. §§ 3.350(a) 
(1999).

If any decision remains adverse to the veteran, he and his 
representative should be furnished a supplemental statement 
of the case and afforded the specified time within which to 
respond thereto with additional argument and/or evidence. 
Thereafter, the case should be returned to the Board for 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 


	(CONTINUED ON NEXT PAGE)


directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	LAWRENCE M. SULLIVAN 
	Veterans Law Judge
	Board of Veterans' Appeals

 



